Br the Court,
The judgment was affirmed. (q)

 After judgment of affirmance had been entered, and execution issued, several members of the Court, some of whom had been in favour of the decision, doubted its correctness; whereupon the Court remanded the execution, and adjourned the case until October, for further argument and consideration The defendant in error then appeared, and moved, that no further proceedings should be had in the case, on the ground, that the judgment which had been rendered was final, and the parties were no longer in court. This motion prevailed.